Citation Nr: 0822173	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-38 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression and 
anxiety.

2.  Entitlement to service connection for cervical and lumbar 
degenerative disc disease with lumbar spondylosis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  September 2003 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO certified this appeal to the Board veteran's appeal in 
September 2006.  In October 2006, the veteran's 
representative submitted additional medical evidence to the 
Board.  A waiver of initial RO consideration was not 
submitted with this evidence.  Applicable VA regulations 
require that pertinent evidence must be referred to the 
agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  A remand is 
therefore necessary so that the RO may review this evidence 
and, if the claims remain denied, include such evidence in an 
SSOC.  Id.

The issue of entitlement to service connection for depression 
and anxiety, claimed as secondary to the veteran's back 
condition, is inextricably intertwined with the claim of 
entitlement to service connection for cervical and lumbar 
degenerative disc disease with lumbar spondylosis.  Appellate 
consideration of that issue will be deferred pending the 
additional development described below.





Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
entitlement to service connection for 
cervical and lumbar degenerative disc 
disease with lumbar spondylosis, taking 
into account all of the relevant evidence 
received since the June 2006 SSOC.  If the 
claim remains denied, an SSOC should be 
furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if in order.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


